638 So.2d 214 (1994)
James ECKENRODE, Appellant,
v.
STATE of Florida, Appellee.
No. 94-109.
District Court of Appeal of Florida, Fifth District.
July 1, 1994.
James B. Gibson, Public Defender, and Daniel J. Schafer, Asst. Public Defender, Daytona Beach, for appellant.
No appearance for appellee.
PER CURIAM.
James Eckenrode stipulated to the assessment of $2710 in aggregate costs and public defender fees when he entered his plea of nolo contendere. However, at a later sentencing hearing and in two orders for costs and fees, the trial court imposed $2910. No proof of the higher amount was offered. Additionally the trial court ordered Eckenrode to pay $180 to First Step of Volusia County. Because we find no statutory authority or agreement by Eckenrode for imposition of this cost, it is stricken. Gedeon v. State, 636 So.2d 178 (Fla. 5th DCA 1994).
*215 We vacate the imposition of $2910 in costs and fees and remand with instructions to the trial court to correct the amount to $2710. The judgment and sentence is affirmed in all other respects.
AFFIRMED IN PART; SENTENCE VACATED IN PART; REMANDED.
GOSHORN, PETERSON and THOMPSON, JJ., concur.